Citation Nr: 1426625	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held before the undersigned in April 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his bilateral hearing loss is a result of noise exposure during active service.  His DD 214 reflects that he was a Light Weapons Infantryman, served in Vietnam, and received the Combat Infantryman Badge.  He testified that he was exposed to hazardous noise from gunfire, mortar explosions, and helicopter engines.  See Board Hearing Transcript (Tr.) at 3, 6.  In-service exposure to hazardous noise is conceded.  See 38 U.S.C.A. § 1154(b) (2013).  The Veteran has also demonstrated that he has bilateral hearing loss that meets the threshold requirements to be considered disability for VA purposes.  See 38 C.F.R § 3.385 (2013); see also December 2008 VA examination report.  The remaining question is whether a relationship exists between the Veteran's current hearing loss and in-service noise exposure.  38 C.F.R. § 3.303(d) (2013).  

I.  Supplemental Medical Opinion

In this case, the December 2008 VA examiner's nexus opinion is inadequate to make a determination on the Veteran's claim.  First, the examiner indicated that the only hearing test that was available was the February 1968 entrance examination.  A review of the record indicates that the Veteran's hearing was also tested during his separation examination in October 1971, but this was apparently not reviewed by the examiner.  Although the separation examination showed no changes in the Veteran's auditory thresholds, which were normal at both pre-induction and separation, the Board notes that the absence of a hearing disability during service is not always fatal to a service connection claim.  See, e.g., Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the contrary, service connection may be granted for a disability diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Second, the examiner indicated that the Veteran was a radio/telephone operator in service and did not note his combat noise exposure as an Infantryman.  Therefore, it is unclear if this was considered.  

Third, the examiner seemed to base his opinion on the fact that the Veteran reported that he first noticed hearing problems in the past couple of years.  The Veteran has since stated that the examiner misunderstood him and that he meant to say that he first noticed a difference in his hearing in service, but that he only began having problems with it five years before the examination.  See December 2012 Appeal to Board of Veterans' Appeals (VA Form 9); Board Hearing Tr. at 4.  

For these reasons, the December 2008 VA medical opinion is inadequate and a supplemental opinion must be requested.  See 38 C.F.R. § 3.159(c)(4) (2013).

II.  Treatment Records

The Veteran testified that he receives treatment for hearing loss through VA.  See Board Hearing Tr. at 7.  VA records indicate that the Veteran was referred to Klamath Audiology for an audiogram and hearing aids in October 2012.  A note reflects that a report of the evaluation was scanned and attached to the Veteran's records; however, a copy of this evaluation is not in his paper or electronic claims file.  A copy of this evaluation must be obtained and made available for review.  In addition, any outstanding VA treatment records regarding hearing loss should be obtained. 

The Veteran also testified that he received annual hearing examinations through his former employer, the City of Klamath Falls.  See Board Hearing Tr. at 8-9.  He seemed to be under the impression that VA had attempted to obtain these records, but that the city refused because they were private.  Id.  A review of the record indicates that VA attempted to obtain records from Basin Audiology on two occasions, but did not receive a response.  There is no indication that an attempt was made to obtain records from the City of Klamath Falls.  As such, with any necessary assistance from the Veteran, the AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all records pertaining to any hearing evaluations from his former employer, the City of Klamath Falls.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records regarding hearing loss and any records from audiologists with whom VA has contracted, to specifically include a copy of the October 8, 2012 audiology evaluation from Klamath Audiology and records from the White City VA Medical Center (VAMC) and Klamath Falls Community Based Outpatient Clinic (CBOC) dated since June 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, return the claims file to the VA examiner who conducted the December 2008 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records in the Veteran's electronic file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to review the entire claims file, including the Veteran's October 1971 separation examination and all additional evidence added to the Veteran's claims file since December 2008.  

The examiner is asked to provide a supplemental opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma.  

For purposes of providing this opinion, the examiner should:  a) note that the Veteran was a Light Weapons Infantryman and served in combat in Vietnam; b) accept as true the Veteran's statements that he was exposed to noise from gunfire, mortar blasts, and helicopter engines during service (See Board Hearing Tr. at 3, 6); and c) accept as true the Veteran's statements that he noticed a difference in his hearing during service, but that it did not become a problem until about five years before his December 2008 VA examination (Id. at 4). 

The examiner is instructed that the absence of hearing loss during service is not necessarily fatal to the claim of service connection and that a complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



